Exhibit 10.1

NINTH AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

THIS NINTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of April 22,
2020 (this “Amendment”), to the Receivables Purchase Agreement, dated as of
January 10, 2013, as amended by the First Amendment to Receivables Purchase
Agreement, dated as of August 20, 2013, the Second Amendment to Receivables
Purchase Agreement, dated as of December 13, 2013, the Third Amendment to
Receivables Purchase Agreement, dated as of December 12, 2014, the Fourth
Amendment to Receivables Purchase Agreement, dated as of December 11, 2015, the
Fifth Amendment to Receivables Purchase Agreement, dated as of December 9, 2016,
the Sixth Amendment to Receivables Purchase Agreement, dated as of December 8,
2017, the Seventh Amendment to Receivables Purchase Agreement, dated as of
December 7, 2018 and the Eighth Amendment to Receivables Purchase Agreement,
dated as of December 6, 2019 (as so amended, and as otherwise modified,
supplemented, amended or amended and restated from time to time, the
“Agreement”), each by and among TARGA RECEIVABLES LLC, as seller (the “Seller”),
TARGA RESOURCES PARTNERS LP (“Targa”), as servicer (in such capacity, together
with its successors and permitted assigns in such capacity and any successor
servicer designated in accordance with the terms of the Agreement, the
“Servicer”), the various CONDUIT PURCHASERS party thereto from time to time, the
various COMMITTED PURCHASERS party thereto from time to time, the various
PURCHASER AGENTS party thereto from time to time, the various LC Participants
party thereto from time to time, and PNC BANK, NATIONAL ASSOCIATION, as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as LC BANK, is by and among the parties
listed above. Unless otherwise defined in this Amendment, capitalized terms
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, subject to the terms hereof, the parties to the Agreement wish to make
certain amendments to the Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1. Amendments to the Agreement.

1.1. Section 1.20 to the Agreement is hereby amended and restated in its
entirety and as so amended shall read as follows:

Section 1.20 Successor LIBOR Market Index Rate.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, if the Administrator determines that a Benchmark
Transition Event or an



--------------------------------------------------------------------------------

Early Opt-in Event has occurred, the Administrator and the Seller may amend this
Agreement to replace the LIBOR Market Index Rate with a Benchmark Replacement;
and any such amendment will become effective at 5:00 p.m. New York City time on
the fifth (5th) Business Day after the Administrator has provided such proposed
amendment to all Purchaser Agents and the Seller, so long as the Administrator
has not received, by such time, written notice of objection to such amendment
from Purchaser Agents comprising the Majority Purchaser Agents. Until the
Benchmark Replacement is effective, the Discount for any outstanding Portion of
Capital funded at the Alternate Rate determined by reference to the LIBOR Market
Index Rate will continue to be funded at the Alternate Rate determined by
reference to the LIBOR Market Index Rate; provided, however, during a Benchmark
Unavailability Period (i) the Discount for any outstanding Portion of Capital
then funded at the Alternate Rate determined by reference to the LIBOR Market
Index Rate shall be automatically converted to the Alternate Rate determined by
reference to the Base Rate at the expiration of the existing Yield Period (or
sooner, if Administrator cannot continue to lawfully fund or maintain such
Portion of Capital at the Alternate Rate based upon the LIBOR Market Index
Rate), and (ii) the Seller may revoke (x) any Purchase Notice for a Purchase to
be funded at the Alternate Rate determined by reference to the LIBOR Market
Index Rate, (y) any request for the Discount for any outstanding Portion of
Capital then funded at the Alternate Rate determined by reference to the Base
Rate to be converted to the Alternate Rate determined by reference to the LIBOR
Market Index Rate, and (z) any request for the Discount for any outstanding
Portion of Capital then funded at the Alternate Rate determined by reference to
the LIBOR Market Index Rate to be continued, if such Purchase Notice or request,
as applicable, was issued or made prior to commencement of the Benchmark
Unavailability Period.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrator will have the right
to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrator will
promptly notify the Seller and the Purchasers of (i) any occurrence of a
Benchmark Transition

 

-2-



--------------------------------------------------------------------------------

Event or an Early Opt-in Event, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrator or the
Purchasers pursuant to this Section 1.20 including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 1.20.

1.2. The following defined terms appearing in Exhibit I to the Agreement are
hereby amended and restated in their entirety and as so amended shall read as
follows:

“Contra Deduction Amount” means, on any day, an amount equal to (A) $0 or (B) if
a Level 2 Ratings Event (regardless, for the avoidance of doubt, of the
occurrence and continuance of a DPO Event) has occurred and is continuing, the
sum of all amounts determined as follows: for each Obligor, the aggregate
amounts payable, if any, by the applicable Originator to such Obligor as of the
last day of the most recently ended Fiscal Month other than (i) any such amounts
payable subject to a Net-Out Agreement and (ii) any such amounts payable
asserted by such Obligor as an offset to the Outstanding Balance of Eligible
Receivables of such Obligor; provided, that if, at any time, the aggregate
amounts payable by the applicable Originator to such Obligor equal or exceed the
Unsupported Outstanding Balance of Eligible Receivables of such Obligor at such
time, then the amount determined pursuant to this defined term for such Obligor
shall be the greater of (x) $0 and (y) the Unsupported Outstanding Balance of
Eligible Receivables of such Obligor at such time.

“Facility Termination Date” means the earliest to occur of: (a) April 21, 2021,
(b) the Facility Termination Date declared by the Administrator, or deemed to
occur, in accordance with Section 2.2 of this Agreement, (c) the date the
Purchase Limit reduces to zero pursuant to Section 1.1(c) of this Agreement,
(d) with respect to each Purchaser Group, the date that the Commitment of all of
the Committed Purchasers in such Purchaser Group terminate pursuant to
Section 1.22, and (e) the date specified by the Seller upon not less than ten
days prior written notice to the Administrator.

 

-3-



--------------------------------------------------------------------------------

“LIBOR Market Index Rate” means, for any day, the one-month rate per annum for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the applicable Purchaser Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes. Notwithstanding the foregoing, if the LIBOR Market Index Rate
as determined herein would be less than one-half of one percent (0.50%), such
rate shall be deemed to be one-half of one percent (0.50%) for purposes of this
Agreement.

“Purchase Limit” means $250,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or in connection with any Exiting Purchaser pursuant to
Section 1.22, or increased pursuant to Section 1.2(e) or (f). References to the
unused portion of the Purchase Limit shall mean, at any time, the Purchase Limit
minus the sum of the then outstanding Aggregate Capital plus the LC
Participation Amount.

1.3. Clause (g) of the defined term “Eligible Receivable” appearing in Exhibit I
to the Agreement is hereby amended and restated in its entirety and as so
amended shall read as follows:

(g) that (i) is not the subject of any asserted dispute, offset, hold back,
defense, Adverse Claim or other claim except to the extent any of the foregoing
would be included in the Contra Deduction Amount if a Level 2 Ratings Event has
occurred and is continuing or (ii) is not, except in the case of a Pool
Receivable originated by Targa Gas Marketing LLC or Targa Midstream Services
LLC, a Net-Out Receivable;

1.4. Clause (iv) of the defined term “Excess Concentration Amount” appearing in
Exhibit I to the Agreement is hereby amended and restated in its entirety and as
so amended shall read as follows:

(iv) at any time other than during the occurrence and continuance of a Level 2
Ratings Event, the amount, if any, by which (x) the Top 15 Contra Deduction
Amount exceeds (y) 25% of the aggregate Outstanding Balance of all Eligible
Receivables; provided that if a Level 1 Ratings Event or DPO Event has occurred
and is continuing, the percentage set forth in the foregoing clause (y) may be
adjusted to such other percentage determined by the Majority Purchaser Agents in
their sole discretion (which, for the avoidance of doubt, may be zero).

 

-4-



--------------------------------------------------------------------------------

1.5. The following new defined terms are hereby added to Exhibit I to the
Agreement in alphabetical order to read as follows:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrator and the Seller giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Market Index Rate for U.S. dollar-denominated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than one-half of one
percent (0.50%), the Benchmark Replacement will be deemed to be one-half of one
percent (0.50%) for purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Market Index Rate with an alternate benchmark rate for each applicable
Yield Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrator and the Seller (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Market Index Rate with the applicable Benchmark
Replacement (excluding such spread adjustment) by the Relevant Governmental Body
or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for such replacement of the LIBOR Market Index Rate for U.S.
dollar-denominated credit facilities at such time and (b) which may also reflect
adjustments to account for (i) the effects of the transition from the LIBOR
Market Index Rate to the Benchmark Replacement and (ii) yield- or risk-based
differences between the LIBOR Market Index Rate and the Benchmark Replacement.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Rate,” the definition of “Yield Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrator

 

-5-



--------------------------------------------------------------------------------

decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrator in a manner substantially consistent with market practice (or, if
the Administrator decides that adoption of any portion of such market practice
is not administratively feasible or if the Administrator determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrator decides is reasonably
necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Market Index Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Market Index Rate permanently or indefinitely ceases to provide the
LIBOR Market Index Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Market Index Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Market Index Rate announcing that such administrator
has ceased or will cease to provide the LIBOR Market Index Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Market
Index Rate;

(2) a public statement or publication of information by a Governmental Authority
having jurisdiction over the Administrator, the regulatory supervisor for the
administrator of the LIBOR Market Index Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the

 

-6-



--------------------------------------------------------------------------------

LIBOR Market Index Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Market Index Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the LIBOR
Market Index Rate, which states that the administrator of the LIBOR Market Index
Rate has ceased or will cease to provide the LIBOR Market Index Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Market Index Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Market Index Rate or a
Governmental Authority having jurisdiction over the Administrator announcing
that the LIBOR Market Index Rate is no longer representative.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR
Market Index Rate and solely to the extent that the LIBOR Market Index Rate has
not been replaced with a Benchmark Replacement, the period (x) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the LIBOR Market Index Rate for all purposes
hereunder in accordance with Section 1.20 and (y) ending at the time that a
Benchmark Replacement has replaced the LIBOR Market Index Rate for all purposes
hereunder pursuant to Section 1.20.

“DPO Event” means, as of any day, Days Payable Outstanding is greater than
18 days.

“Early Opt-in Event” means a determination by the Administrator that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 1.20, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Market Index Rate.

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next

 

-7-



--------------------------------------------------------------------------------

succeeding Business Day as the overnight bank funding rate by the NYFRB (or by
such other recognized electronic source (such as Bloomberg) selected by the Bank
for the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by PNC at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Seller.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

1.6. The defined terms “Federal Funds Rate” and “Weekly Report” appearing in
Exhibit I to the Agreement are hereby deleted in their respective entireties.

1.7. Section 2(a) of Exhibit II to the Agreement is hereby amended and restated
in its entirety to read as follows:

(a) the Servicer shall have delivered to the Administrator and each Purchaser
Agent on or before such Purchase or issuance, as the case may be, in form and
substance reasonably satisfactory to the Administrator and each Purchaser Agent,
the most recent Information Package required to be delivered by such date to
reflect the level of the Aggregate Capital, the LC Participation Amount and
Total Reserves and the calculation of the Purchased Interest after such Funded
Purchase or issuance, as the case may be, and a completed Purchase Notice;

1.8. Section 1(a)(ii) of Exhibit IV to the Agreement is hereby amended and
restated in its entirety to read as follows:

(ii) Information Packages and Daily Reports. As soon as available and in any
event not later than two Business Days prior to each Settlement Date, an
Information Package as of the last day of the most recently completed Fiscal
Month. If a Termination Event has occurred and is continuing, on each Business
Day, a Daily Report as of the immediately preceding Business Day.

 

-8-



--------------------------------------------------------------------------------

1.9. Section 2(a)(iii) of Exhibit IV to the Agreement is hereby amended and
restated in its entirety to read as follows:

(iii) Information Packages and Daily Reports. As soon as available and in any
event not later than two Business Days prior to each Settlement Date, an
Information Package as of the last day of the most recently completed Fiscal
Month. If a Termination Event has occurred and is continuing, on each Business
Day, a Daily Report as of the immediately preceding Business Day.

1.10. Clause (d) of the Termination Events set forth on Exhibit V to the
Agreement is hereby amended and restated in its entirety to read as follows:

(d) the Seller or Targa shall fail to deliver any Information Package when due
pursuant to this Agreement, and such failure shall remain unremedied for five
Business Days;

1.11. The Agreement is hereby further amended by replacing each reference to the
defined term “Federal Funds Rate” with the defined term “Overnight Bank Funding
Rate”.

1.12. Annex A-2 to the Agreement is hereby amended and restated in its entirety
to read as follows:

[RESERVED]

1.12 The Commitment amount set out on each Committed Purchaser’s signature to
the Agreement is hereby deleted and replaced with the dollar amount set out on
each Committed Purchaser’s signature page to this Amendment.

Section 2. Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below) (unless any such representation or warranty
expressly indicates it is being made as of another specific date), both before
and immediately after giving effect to this Amendment.

Section 3. Agreement in Full Force and Effect, as Amended. All of the terms and
conditions of the Agreement shall remain in full force and effect, as amended by
this Amendment. All references to the Agreement in the Agreement or any other
document or instrument shall be deemed to mean the Agreement, as amended by this
Amendment. This Amendment shall not constitute a novation of the Agreement but
shall constitute an amendment with respect thereto. The parties hereto agree to
be bound by the terms and obligations of the Agreement, as amended by this
Amendment, as though the terms and obligations of the Agreement were set forth
herein.

Section 4. Effectiveness. This Amendment shall become effective in accordance
with its terms as of the date hereof (the “Effective Date”) upon receipt by the
Administrator of:

(i) counterparts of this Amendment executed by the Seller, the Servicer, the
Administrator, each Purchaser Agent, each LC Bank, each LC Participant and each
Purchaser; and

(ii) a duly executed copy of the Seventh Amended and Restated Fee Letter dated
as of the date hereof, together with payment of the fees required by the terms
thereof to be paid on the date hereof.

 

-9-



--------------------------------------------------------------------------------

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts (including
by way of facsimile or electronic transmission), each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument.

Section 6. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

[SIGNATURE PAGES FOLLOW]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

 

[Signature Page to Ninth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

TARGA RESOURCES PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its
general partner By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

 

[Signature Page to Ninth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

By:  

/s/ Michael Brown

  Name:  

Michael Brown

  Title:  

Senior Vice President

 

[Signature Page to Ninth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

THE PURCHASER GROUPS:

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Purchaser Group
and as a Committed Purchaser By:  

/s/ Michael Brown

  Name:  

Michael Brown

  Title:  

Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,
as an LC Bank

Commitment: $156,250,000

By:  

/s/ Michael Brown

  Name:  

Michael Brown

  Title:  

Senior Vice President

 

[Signature Page to Ninth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Wells Fargo
Purchaser Group and as a Committed Purchaser

By:  

/s/ Dale Abernathy

  Name:  

Dale Abernathy

  Title:  

Director

  Commitment: $93,750,000

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an LC Participant

By:  

/s/ Dale Abernathy

  Name:  

Dale Abernathy

  Title:  

Director

 

[Signature Page to Ninth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]